UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7596



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERON RONDELL RANDALL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Malcolm J. Howard,
District Judge. (CR-95-58-H, CA-00-150-4-H)


Submitted:   March 31, 2003                 Decided:   June 4, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeron Rondell Randall, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeron Rondell Randall appeals the district court’s order

denying his Rule 60(b) motion.         Here, the district court construed

Randall’s motion as a successive 28 U.S.C. § 2255 (2000) motion,

stating in its order that it lacked jurisdiction to consider it

because     Randall’s   previous   §    2255   motion   and   a   motion   to

reconsider, rejected by the court and affirmed on appeal, raised

identical issues as those presented in his current rule 60(b)

motion. We have independently reviewed the record and conclude that

Randall has not demonstrated that reasonable jurists would find the

district court’s assessment of his constitutional claims, or the

court’s procedural rulings, debatable or wrong.          See Miller-El v.

Cockrell,        U.S.     , 123 S. Ct. 1029, 2003 WL 431659, at *10

(U.S. Feb. 25, 2003) (No. 01-7662); see also Slack v. McDaniel, 529

U.S. 473, 484 (2000).        Accordingly, we deny a certificate of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                       2